DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Powers on 3/11/2022.

The application has been amended as follows: 
In claim 23, at line 3, the phrase  “, norathyriol” has been deleted and replaced with   --or norathyriol--.
In claim 23, at line 3, the phrase  “or a” has been deleted and replaced with   --or of a--.
In claim 25, at line 3, the term “extract” has been deleted and replaced with  --botanical extract--.
In claim 28, at line 3, the term  “or” has been deleted.
In claim 32, at line 1, the term “extract” has been deleted and replaced with  --botanical extract--.
In claim 33, at line 1, the term “extract” has been deleted and replaced with  --botanical extract--.
In claim 34, at line 1, the term “extract” has been deleted and replaced with  --botanical extract--.
In claim 35, at line 1, the term  “(a) and (b)” has been deleted and replaced with  --a) and b)--.
In claim 36, at line 1, the term  “(a) and (b)” has been deleted and replaced with  --a) and b)--.
In claim 37, at line 1, the term  “(a) and (b)” has been deleted and replaced with  --a) and b)--.
In claim 38, at lines 1-2, the phrase  “said effective amount of (a) is between 15 mg and 20 g per dose; and” has been deleted.
In claim 39, at line 2, the term “of” has been deleted and replaced with  --of:--.

Response to Arguments
Applicant’s arguments, see Applicant’s arguments/Remarks Made in an Amendment, filed 12/3/2021, with respect to the rejection of claims 23-25 and 30-42 have been fully considered and are rejection of claims 23-25 and 30-42 under Savant, in view of Graham has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art does not teach or fairly suggest a botanical extract containing mangiferin or norathyriol in the new range of amounts claimed nor does the prior art teach the instantly claimed compounds or extract in combination with caffeine and with an extract of Cyperus esculentus for enhancing sports performance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 23-29 and 31-42 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/AMY L CLARK/Primary Examiner, Art Unit 1699